Citation Nr: 1728125	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  13-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for left arm nerve damage, to include as secondary to a neck disability.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The appellant served on active duty in the U.S. Navy from May 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The appellant filed a timely Notice of Disagreement (NOD), received in March 2013.  A Statement of the Case (SOC) was issued in August 2013.  A timely VA Form 9 was received in August 2013.  A Decision Review Officer (DRO) hearing was held in April 2013.  A transcript is of record.  Supplemental Statements of the Case (SSOC) were issued in April, October, and November 2014.


FINDINGS OF FACT

1.  The appellant does not have a current neck disorder that manifested in service or within one year thereafter or that is otherwise related to his naval service.

2.  The appellant does not have a current back disorder that manifested in service or within one year thereafter or that is otherwise related to his naval service.

3.  The appellant does not have a current left arm disorder that manifested in service or within one year thereafter or that is otherwise related to his naval service, including as due to a neck disability.

4.  The appellant does not have a current acquired psychiatric disability, to include PTSD, bipolar disorder, and major depressive disorder, that manifested in service or within one year thereafter or that is otherwise related thereto.
CONCLUSIONS OF LAW

1.  The criteria for service connection for a neck disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

2.  The criteria for service connection for a back disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).

3.  The criteria for service connection for a left arm disability have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

4.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, bipolar disorder, and major depressive disorder, have not all been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2016).  Neither the appellant nor his representative has argued otherwise and the Board has identified no procedural deficiencies which would change the outcome of this decision.  Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); see also Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  
The Board also notes that the RO has complied with the requirements of 38 C.F.R. § 3.304(f)(5) regarding providing the appellant with information about alternative forms of evidence for claims of PTSD based on personal assault, in a November 2012 letter.

Although examinations were not conducted in connection with the appellant's claims of service connection for a neck disability, a back disability, and a left arm disability, the Board finds that examinations are not necessary.  As set forth below, the evidence of record does not indicate that there was an event, injury, or disease which occurred in service or manifested during an applicable presumptive period.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (discussing the four elements to consider in determining whether a VA medical examination must be provided).  Under these circumstances, examinations are not necessary.  There is sufficient medical evidence upon which to base a decision in these claims.  See Locklear v. Nicholson, 20 Vet. App. 410 (2006).


II.  Applicable Law

      A.  Standard of Proof

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  





B.  Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including a psychoses, arthritis, and organic diseases of the nervous system,  may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).


		i.  PTSD

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

VA recently amended 38 C.F.R. § 4.125(a) to indicate that a diagnosis of a mental disorder, to include PTSD, must conform to the standards set in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition (DSM-5).  The amendments are applicable to the appellant's claim.  See 38 C.F.R. § 4.125; 79 Fed. Reg. 45,093, 45,094-096 (Aug. 4, 2014); 80 Fed. Reg. 14,308 (Mar. 19, 2015) (final) (providing that for claims that were initially certified for appeal to the Board, the Court of Appeals for Veterans Claims (CAVC), or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014, DSM-IV will apply.  For all applications for benefits received by VA or pending before the AOJ on or after August 4, 2014, DSM-5 will apply).  

The evidence required to support the occurrence of an in-service stressor varies depending on whether a veteran was engaged in combat with the enemy, whether his stressor is related to fear of enemy or terrorist activity, whether it is related to personal assault, or whether it is related to some other type of incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).  The Veteran's claimed stressor in this case is not related to combat with the enemy or fear of enemy or terrorist activity, but rather to a claimed personal assault.  

For cases involving a claimed personal assault stressor, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  See 38 CFR 3.304 (f)(5).



III.  Analysis

	A.  Evidence

The appellant contends that all of his claimed disabilities are the result of being beaten by Marines while in the brig.  

Service personnel records document that the Veteran received nonjudicial punishments in January 1975 and February 1975.  The punishments included correctional custody for two days and three days, respectively.  

In a Statement in Support of Claim, received in November 2012, the appellant stated that he was assaulted in March 1975 and was treated onboard by the ship's doctor.
 
In a Statement in Support of Claim, received in August 2012, the appellant stated that he witnessed a sailor abused in the brig by a Marine.  He stated that he was told not to speak of the incident or he would be killed.  The appellant stated that he approached the ship's Judge Advocate General (JAG) and executive officer, who were trying to get someone to testify against the Marines, but he was unwilling to do so at the time.  The appellant reported that he was sent to the brig months later, but he reported what he observed during the Captain's Mast.  The appellant stated that the JAG and executive officer unsuccessfully attempted to prevent him from being sent to the brig.  The appellant stated that, while in the brig, Marines beat him every hour for three days.  He reported that night sticks were broken against his back and neck.  The appellant reported being held at gunpoint and made to place his face against a shower stall while standing on his toes, while Marines hit him with a nightstick.  The appellant reported being forced to hold a floor buffer out in front of him for hours.  The appellant stated that the Marines obtained his address from his personnel records and told him that a demolitions expert would go home and visit his mother after the appellant was released from the brig.  He stated that he went to the executive officer and pressed charges because his life was threatened.  

The appellant stated that his back and neck have never been the same since the beatings; and he has nerve damage in his left arm due to a nerve in his neck.  The appellant reported that he suffers from depression and anxiety attacks.

A January 1975 clinical note is of record.  The appellant complained of acne on the face and chest.  A February 1975 clinical note records complaints of cigarette burns on the left forearm.  Also in February 1975, the appellant complained that there was "nothing to do in jail."  A third February 1975 clinical note reports that the appellant complained of problems with alcohol that had existed for a year.  The medical officer noted that the appellant seemed to have an adjustment or identity problem.  A February 1975 pre-confinement clinical note is of record.  Examination revealed that the appellant was within normal limits.  A March 1975 clinical note records complaints of a left great toe blister.  The blister was drained and cleansed.

A second March 1975 clinical note is of record.  The appellant was noted to have been involved in onboard group counseling for four weeks, but had participated very little.  The appellant was noted to have shown little initiative to resolve adjustment problems except as motivated by brig confinement.  The appellant's alcohol problem was noted to be under control.  The appellant's major problems were noted to center around adjustment to military life, including frustration, tolerance, and an inability to accept authority.  The appellant stated that military life was not for him and that he was unable to follow orders.  The impression was immature personality disorder.  The medical officer planned to recommend separation.

A March 1975 memorandum from the medical officer to the executive officer is of record.  The medical officer noted that the appellant had been seen for adjustment problems resulting in numerous disciplinary actions.  Extensive counseling and follow up onboard over the previous month was noted.  However, the appellant was noted to have failed to make an adequate adjustment to military life.  The medical officer opined that this was secondary to an underlying immature personality disorder, which had existed prior to enlistment, and thus recommended separation.  The medical officer explained that such personality disorders are highly resistant to therapy and further treatment in a military setting was not indicated.  The medical officer stated that the appellant was not mentally ill and was thus responsible for his behavior.

The appellant received nonjudicial punishment for violations of the Uniform Code of Military Justice (UCMJ) on multiple occasions.  These violations included disrespect towards a petty officer, failure to obey a lawful order, larceny and wrongful appropriation, communicating a threat, and being out of uniform.

The appellant's military personnel records note that the appellant was separated from the naval service with a general discharge by reason of unsuitability because of a character and behavior disorder in April 1975.  The medical officer was noted to have recommended separation due to an immature personality disorder of such severity as to render the appellant incapable of serving adequately.  In March 1975, official notice was taken of unsatisfactory behavior as evidenced by frequent appearances at mast hearings for violations of the UCMJ.  

The appellant's April 1975 separation examination report is of record.  The appellant's neck, spine, and upper extremities were noted to be normal.  A scar on the right arm in a "v" shape was noted, as were round burns on the left arm.  

An October 1996 clinical note is of record.  The appellant reported some "funny feelings" in his left arm.  In February 1998, the appellant was noted to have been in an automobile accident a few days before admission and reported back pain.  A March 1998 clinical note states that the appellant reported back pain for the last two weeks since he was in a motor vehicle accident.

In April 2007, the appellant reported being in a motor vehicle accident six weeks prior, which aggravated his low back and neck pain.  A second April 2007 clinical note states that the appellant was noted to have chronic neck and back pain.  An August 2007 clinical note states that the appellant was diagnosed with degenerative joint disease in the neck and low back.
A March 2008 clinical note states that the appellant reported experiencing low back pain for the past several years.  The appellant denied a known injury.  An October 2008 clinical note states that the appellant was seen for chronic back pain.  The appellant noted that, for the past several years, his back pain improved when he lost weight.  However, he stated that when he tires of a low-carbohydrate diet, his weight will "bounce right back up."  An August 2009 clinical note states that the appellant requested a cane for walking due to his low back pain.  The appellant was noted to have had disease in the neck.

A June 2012 clinical note states that the appellant has significant neuroforaminal stenosis and degenerative joint disease of the cervical spine.  The appellant also reported increasing weakness in the left arm.  Pain in the neck which radiated down into the left arm was also reported.  A December 2012 clinical note states that the appellant was provided with a splint for his left wrist.

A December 2012 clinical note states that the appellant was seen for his chronic neck pain, which has been present for many years.  The pain was noted to cover the length of his neck and rarely went into the proximal shoulder.  The pain did not radiate more distally.  However, the appellant has experienced increasing numbness and tingling down the length of his left arm into the biceps, forearm, and all of his fingers, for the past four to five months.  No pain was noted to radiate with this numbness and tingling.  The appellant received a cervical epidural steroid injection a month prior, which decreased his neck pain.  Physical examination revealed full active range of motion of the neck without difficulty.  The appellant's back was noted to be atraumatic.  Imaging studies from August 2012 revealed radiculopathy.  A noncontrasted MRI of the cervical spine revealed mild degenerative changes throughout.  It was noted that the appellant had conservatively-treated carpal tunnel syndrome on the left.  A wrist splint was recommended.  Degenerative changes within the cervical spine, with associated foraminal narrowing, was noted.  It was noted that the appellant was getting better after his cervical epidural steroid injection.  There was no observable weakness and the appellant stated that he felt he was continuing to improve.

In February 2013, the appellant was diagnosed with bipolar affective disorder and anxiety, not otherwise specified.  A second February 2013 clinical note states that a neck collar was ordered for the appellant's cervical spine degenerative joint disease.

A February 2013 VA memorandum states that there was insufficient information regarding the appellant's claimed personal assault to send to the Joint Service Records Research Center (JSRRC).  The appellant contended that he was sent to the brig in March 1975 because he observed a fellow sailor abused and tried to report it.  The appellant stated he was beaten hourly for three days, hit in the face with batons, and had batons broken over his back and neck.  He also stated he was forced to stand on his tip toes and hold a floor buffer for many hours.  The appellant stated that he pressed charges after the assault and was seen by the medical officer.  The memorandum notes numerous mental health notes by the medical officer for adjustment disorder around the time of the stated assault.  These notes stated that the appellant was having difficulty adapting to military life and did not like taking orders.  A review of the service treatment records revealed that the appellant was treated for a blood blister on a toe in March 1975, but there was no other treatment or notation of any medical problems related to the type of assault described by the appellant.  There was no indication in the treatment notes that the appellant reported the assault to the medical officer.  The memorandum noted that the appellant received nonjudicial punishment on multiple occasions and was sent to the brig in January 1975 and February 1975.  However, it was noted that there was no evidence in the appellant's military records that an assault occurred while he was in the brig or that the appellant reported an assault to anyone on the ship.  There was no medical evidence, and there are no markers, to show the types of abuse that the appellant stated occurred.  .

A March 2013 clinical note states that the appellant's psychiatric health was not stable enough for him to undergo carpal tunnel surgery.  Thus, his surgery was cancelled and he was advised to go to the emergency department.  A May 2013 clinical note states that the appellant reported intermittent left arm pain for six months.  He explained that he believed the pain was radiating from his chronic neck pain.  An August 2013 clinical note is of record.  The appellant was diagnosed with major depressive disorder, recurrent, and anxiety disorder, not otherwise specified.  

An August 2013 VA memorandum states that the JSRRC determined that the history and deck logs did not show any reference to any mistreatment of the appellant.  Thus, there were no stressors that could be conceded or verified.  This memorandum is a formal finding that there was a lack of information required to verify stressors in connection to the claim for PTSD.

The appellant was afforded a hearing before a Decision Review Officer (DRO) in April 2013.  The appellant and his representative explained that they contended that all of the appellant's claimed disabilities were caused by the appellant's brig confinement. The appellant stated that, when he entered active duty, he did not have any problems with his neck, back, or left arm, and that he had not mental health problems.  The appellant denied any neck, back, left arm, or PTSD issues after basic training.  He stated that he was placed in the brig because he was in protective custody and that, while he was in the brig, Marines guarded him.  The appellant stated that he could not recall why he had been placed under protective custody.  The appellant reported that another sailor was in the brig at the same time, and that a Marine began to beat the other sailor and the appellant went to his defense.  However, the appellant reported that several Marines then pulled out their sidearms and threatened him, saying that if he ever repeated what he saw, he would be in a lot of trouble; and if he ever came to the brig, he would receive the same treatment.  The appellant stated that they threatened his life, but he chose not to say anything at the time.  

The appellant stated that, while on shore leave, he overheard the JAG or executive officer discussing how those Marines had been abusing sailors for the past two years and that they wanted to stop it.  The appellant reported that he told the officer that he had witnessed the abuse, but he refused to testify because his life had been threatened.  The appellant stated that he had heard that one sailor killed himself in his cell and another jumped ship, but he was not personally convinced of the veracity of those stories.  The appellant was later sent to the brig.  The appellant reported that he told the captain that if he was sent to the brig, the Marines would kill him.  The appellant stated that the executive officer and JAG told the appellant that they would try to keep him out of the brig, in exchange for his testimony.  The appellant stated that he was then notified that they were unable to keep him out of the brig so he would have to "try and hold on."  

The appellant reported that he was sent to the brig because he got drunk one night and got into trouble.  The appellant reported that, while in the brig, a Marine told him to get on his hands and knees and lick the Marine's boot.  The appellant stated that he refused, so the Marine called a few more Marines in.  The appellant reported that the Marines would hold him at gunpoint and make him stand against the wall spread-eagled while they beat him with nightsticks and batons in the back of his legs.  He stated that the beatings began to move to his back and that his lower back now will give out once or twice a year.  The appellant reported that he was also hit in the neck with batons and abused in other ways that hurt his neck.  The appellant reported that his nose was damaged as well.  The appellant stated that he did not find his medical examination to be very thorough.  The appellant reported that blood poisoning was found in his arms, which the appellant stated was due to the Marines making him hold a floor buffer as long as he could.  The appellant stated that he believed that there was no record of what occurred in his military records because of a cover-up.  

The appellant stated that he did not remember the names of the ship's JAG or the executive officer, but the captain "had to" have been aware of what the Marines were doing.  The appellant reported that he testified against the Marines after getting out of the brig.  He reported that he signed papers while a chief was present, and stated he wanted out of the Navy.  The appellant stated that they offered to upgrade him two grades, buy him all-new uniforms, give him two months' leave, and send him anywhere in the world he wanted to go.  However, the appellant decided he would rather separate from service, although his dream had been to have a career in the Navy.  

The appellant reported that the Marines would not let him sleep, made him strip, and made him jump in and out of the rack.  He reported that he was allowed to sleep on one occasion, but the Marines woke him by pointing an unloaded gun between his eyes and pulling the trigger until he awakened.  The appellant stated that he was taken to the cafeteria for meals but was not allowed to even look at officers.  The appellant stated that the Marines never took him for medical treatment.  The appellant stated that he did not go to any medical facilities, VA or otherwise, for his neck, back, or left arm.  He stated that during the final hour of his brig confinement, the Marines brought in a demolitions expert.  The appellant reported that the Marines had his personnel file and read off his address and his mother's name.  The appellant stated that the Marines told him that, if he did not drop the charges, the demolitions expert would "have a little fun."  The appellant stated that he took this comment seriously, thinking that the Marines would terrorize his mother and possibly blow someone up.  

The appellant stated that VA doctors told him that the damage in his left arm is due to damage to his neck.  He also stated that he was told that surgery was so risky, he might end up as a paraplegic.  The appellant stated that, when he was 28, many years after separation from service, he saw a back specialist because he was having back problems.  He stated that the back specialist told him that, in his experience, he had never seen anyone with as much scar tissue as the appellant had in his back.  

The appellant noted that he had carpal tunnel syndrome, weakness, and severe nerve damage in his left arm.  The appellant stated that it was likely that his carpal tunnel syndrome was due to a post-service job as a paper cutter.  The appellant opined that his jobs since separation likely aggravated his neck, but were not the cause of his neck problems.  The appellant denied any jobs that would have injured his back, such as those involving lifting or bending.  The appellant reported that he self-medicated his PTSD with alcohol, although he had not had a drink in 11 years.  The appellant reported that he was currently taking medication for mental health problems and that he believed he had PTSD due to the reported in-service beatings.  He stated that, because he is in pain every day, he thinks about the beatings daily.  He reported taking painkillers daily.  The appellant also stated that he could not work due to a combination of his claimed disabilities.  

The appellant stated that he could not remember the name of the private doctor who treated his back; thus, it would not be possible to obtain any medical records from that doctor.

The appellant was afforded a psychiatric examination with a VA psychologist in August 2014.  The appellant's claims file was reviewed.  The appellant was diagnosed with bipolar disorder, mixed.  It was noted that the appellant did not have any other DSM-5 or DSM-IV mental disorder diagnosis at the time.  It was specifically noted that the appellant's symptoms did not meet the diagnostic criteria for PTSD under either DSM-5 or DSM-IV criteria.  The VA psychologist also noted that the appellant had prior diagnoses of polysubstance use disorder, which were currently in remission; thus, it was not considered to be a current diagnosis.  In-patient psychiatric treatment in the 1980s for violent behavior was noted.  The appellant stated that he had legal problems prior to enlisting, which got him to enlist.  The appellant also reported using alcohol before active service, during service, and after separation.  The appellant reported going 14 years without touching alcohol, but he had a few drinks recently.  Non-prescription drug use was denied at the present time.  The appellant reported that, while in service, Marines beat and killed two sailors after abusing them, and that those Marines had the appellant in custody, where they beat and tortured him.  The appellant reported that he brought charges against the Marines and had a formal suit.  The appellant explained that he was discharged honorably and was given pension, which he sees as proof that a cover-up occurred.  

The VA psychologist stated that he found the appellant's personal statement, and his reiteration of the events in the statement during the interview compelling; however, the VA psychologist was unable to find compelling evidence to support the appellant's personal statements and thus had to conclude that it was less likely than not that the appellant's reported personal assault occurred.  The VA psychologist opined that it was less likely than not that the appellant's current bipolar disorder was the result of the personal assault event in service because, during the interview, the appellant placed more emphasis on the problems he encountered prior to his active service as causing his current symptoms than anything that occurred in-service.  The VA psychologist also stated that it was noteworthy that information in the claims file clearly noted the appellant's difficulty with abuse of alcohol, failure to adjust to military life, and diagnosis of immature personality as being the cause of his separation from active service.  The VA psychologist reported that the appellant stated that he didn't "know if all of the PTSD is related to [his active service] because [the appellant] had a terrible childhood."

A medical opinion was obtained from a VA psychologist in November 2014.  The appellant's claims file was reviewed.  It was noted that the existing medical evidence provided sufficient information upon which to prepare a medical opinion and an examination would likely provide no additional relevant evidence.  The VA examiner noted the August 2014 medical examination, specifically that PTSD was not diagnosed, but bipolar disorder, mixed, was.  The VA psychologist noted that the appellant was treated for adjustment disorder and immature personality, which is highly resistant to treatment, in March 1975.  It was also noted that the appellant was treated by VA for substance abuse on multiple occasions in the 1990s and early 2000s.  However, the appellant had been sober for seven years in 2007.  The VA examiner noted prior diagnoses of bipolar disorder, major depressive disorder, and a single diagnosis of mood disorder, not otherwise specified, in the appellant's medical records.  The VA psychologist observed that the appellant's treatment records currently do not reflect a diagnosis of bipolar disorder.  Major depressive disorder was noted to be a current diagnosis.  The VA psychologist explained that the appellant's current major depressive disorder is less likely than not related to the March 1975 adjustment disorder because there is no evidence in the claims file that the appellant sought treatment for a mental disorder until decades after separation from service.  Further, when the appellant did seek treatment, it was for a substance use disorder, not major depression.  A definitive diagnosis of major depressive disorder was not made until a few years ago, decades after the March 1975 note of adjustment disorder in service.

	B.  Analysis

      i.  Psychiatric disorder

Although the appellant has reported that he was severely beaten by Marines in an attempt to prevent him from testifying against them, the Board notes that there is no evidence in the appellant's service treatment of the injuries that he states occurred.  Even if he was reluctant to inform medical personnel of the alleged assaults, it is unlikely that there would be no mention of any physical residual of such assaults in the March 1975 service treatment note, given the extent of the assaults he has alleged occurred.  Furthermore, the Veteran does report now that he reported the assaults, yet there is no mention of any such report in his service personnel records.  Moreover, the Board finds his account of a cover-up to be highly unlikely as is his report that he was offered promotion, two months leave, choice of duty station, and new uniforms.  The latter is highly inconsistent with what is found in the service treatment and personnel records.  Although the August 2014 VA examiner described the appellant's statements regarding the claimed abuse "compelling," the preponderance of the evidence is against the appellant having been beaten while in the brig during his active service.  The Board finds that the alleged assaults did not occur.  Therefore, any disability alleged to have resulted from such assaults must be denied.  

The Board also finds that the most probative evidence of record, the service treatment records and the VA medical opinions, show that there is no nexus between the Veteran's service and any diagnosed psychiatric disability.  Although he had a personality disorder during and after service, personality disorders are, by regulation, not diseases or injuries and therefore service connection cannot be granted due to disability resulting from a personality disorder.  

The November 2014 VA examiner opined that the appellant's major depressive disorder was less likely than not related to the appellant's service.  Although the appellant was noted to have an adjustment disorder in March 1975, the appellant did not seek treatment for a mental disorder until decades after separation from service.  Further, when the appellant did seek treatment, it was for a substance use disorder, not major depression.  The VA examiner also noted that a definitive diagnosis of major depressive disorder was not made until a few years ago, many decades after the March 1975 note of adjustment disorder.

With respect to bipolar disorder, the August 2014 VA examiner opined that it was less likely than not due to the claimed abuse and beatings in service because the appellant placed more emphasis on the problems he encountered prior to his active service as causing his current symptoms than anything that occurred in service.  The VA examiner also noted that the appellant's medical records clearly show problems with abuse of alcohol, failure to adjust to military life, and diagnosis of immature personality as being the cause of his separation from service.  

Although the August 2014 VA examiner diagnosed the appellant with bipolar disorder, the November 2014 VA examiner noted that the appellant's treatment records did not reflect a current diagnosis of bipolar disorder.  The November 2014 VA examiner explained that the appellant was consistently diagnosed with major depressive disorder by his treating clinicians, and not bipolar disorder, since 2013.  The August 2014 VA examiner also did not diagnose the appellant with major depressive disorder, although the appellant had been diagnosed with major depressive disorder consistently since 2013.  Thus, the August 2014 VA examination report appears to be an outlier with respect to the appellant's current diagnosis.

In short, the preponderance of evidence is against granting service connection for any psychiatric disorder.  Hence, the appeal must be denied.  There is no reasonable doubt to be resolved in this regard.  


ii.  Neck disability, a back disability, and a left arm disability, to include as secondary to a neck disability  

As discussed above, the appellant has been diagnosed with degenerative joint disease of the cervical spine and has been treated for back pain and left arm numbness, tingling, and pain.  However, the preponderance of the evidence is against the appellant having experienced an in-service event, injury, or disease. As noted above, the appellant claims that these disabilities were caused by his bearings by Marines while in the brig. 

The appellant's service treatment records are silent for complaints or treatment of the neck, the back, or the left arm.  Specifically, the appellant's neck, spine, and upper extremities were noted to be normal in his April 1975 separation examination.

Round, burn scars on the left arm are noted on the separation examination report, and the appellant was seen for complaints of cigarette burns on the left forearm.  However, the appellant does not contend that his current left arm disability is related to cigarette burns from more than 40 years ago or that cigarette burns were incurred during his claimed assault.  With respect to secondary service connection for the left arm disability, as the appellant's neck disability is not service-connected, service connection on a secondary basis for the appellant's left arm disability is not warranted.  Further, the appellant has no service-connected disabilities.

Although the appellant reported back pain in February and March 1998 due to a motor vehicle accident, and again in April 2007 due to another motor vehicle accident, the Board also notes the March 2008 clinical note which states that the appellant reported low back pain for the past several years but denied a known injury.  It is unclear if this March 2008 complaint of low back pain is the same back pain that the appellant claims was due to being beaten in service.  Regardless, the Board has concluded that no such assault occurred.  Further, the preponderance of the evidence is against an injury having occurred during active service.

Thus, entitlement to service connection is not warranted for the appellant's neck, back, or left arm disabilities and the appeal must be denied.  There is no reasonable doubt to be resolved as to this issue.  


ORDER

Entitlement to service connection for a neck disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for left arm nerve damage, to include as secondary to a neck disability, is denied.


(CONTINUED ON NEXT PAGE)
Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder, bipolar disorder, and major depressive disorder, is denied.



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


